Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21, 23-27, 29-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al (U.S. Pub No. 2013/0024579 A1) in view of Siliquini et al. (U.S. Pub No. 2006/0291447 A1).


21. Zhang teaches a network control system comprising: a first set of network controllers for and s [fig 4, par 0028, 0044, 0058, The embodiments described herein are related to the example of an OpenFlow based split architecture network, where a control platform (i.e., a set of controllers) controls the forwarding behavior of a set of simple forwarding engines, 1.e., OpenFlow switches. There are two controllers 415, 419 to control their respective clusters 411A, B. Each cluster is composed of a set of switches 413, 417 that are controlled by a controller. In the illustrated example, the controllers 415, 419 are placed in a central network element in the respective cluster 411A, B that minimizes intra-cluster link lengths and maintains a minimized inter-cluster link length to thereby increase network resiliency. The second process, then assigns this node with one controller (Block 607). The closest set of nodes is assigned as the set of switches to be managed by this controller];
 	Zhang fail to show (1) receiving a definition of a logical forwarding element to which both a first set of machines in a first domain and a second set of machines in a second domain are coupled, (ii) translating the definition of the logical forwarding element into a first set of rules in a first logical layer, and (ii1) translating the first set of rules into a second set of rules in a second logical layer, (ii) translating the portion of the second set of rules into a third set of rules that are for distribution to a set of physical forwarding elements in the first domain managed by the second set of network controllers
 	In an analogous art Siliquini show (1) receiving a definition of a logical forwarding element to which both a first set of machines in a first domain and a second set of machines in a second domain are coupled [par 0060, 0073, Circuit Domains A 200 and B 202 each encompass a set of switching elements 100 belonging to the subsets contained in the circuit domains 200, 202 and these will be controlled by a single CDM 104. The CDM 104 is responsible for resource allocation and virtual circuit set up and release within a single circuit domain and any outgoing inter-CDM links. Once the route is chosen, the Circuit Manager 300 is able to define the mappings at each switch along the virtual circuit's path. The Circuit Manager 300 is then required to specify a set of flow characteristics, one for each switching element on the chosen route. Flow characteristics specify the ingress and egress flow identifiers and information regarding the priority and policing of the virtual circuit packets], (ii) translating the definition of the logical forwarding element into a first set of rules in a first logical layer, and (ii1) translating the first set of rules into a second set of rules in a second logical layer [par 0055, 0074, 0075, The flow characteristic associated with the switching element attached to the start point of the virtual circuit (i.e. FC.sub.1) must specify a policing rate RT other than null policing. Defining a set of flow characteristics in this way effectively pins the route of virtual circuit traffic flow and packets in that flow are processed with the appropriate priority and/or service class along the route. Type at the source ingress into the network (denoted as IT.sub.source) and it is a requirement (unless otherwise stated) that upon exit of the network at the destination node, the flow possesses this same L4 Identifier], (ii) translating the portion of the second set of rules into a third set of rules that are for distribution to a set of physical forwarding elements in the first domain managed by the second set of network controllers [par 0073, The Circuit Manager 300 is then required to specify a set of flow characteristics, one for each switching element on the chosen route. Flow characteristics specify the ingress and egress flow identifiers and information regarding the priority and policing of the virtual circuit packets. In general the priority associated with virtual circuit flows is always set to the highest priority and the policing parameter is set to NULL at each switching node except at the ingress switching node where it is set to a value greater than or equal to the bandwidth of the virtual circuit specified at circuit set-up]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang and Siliquni because a system for provisioning a virtual circuit having a predetermined Quality of Service (QoS) within a packet network



23. Zhang and Siliquini describes the network control system of claim 21, wherein the first set of network controllers comprises a plurality of controller instances acting as a distributed controller cluster[Zhang, par 0039, A `centroid,` as discussed in greater detail herein below, is a node in a cluster with a most central location relative to the other nodes in the cluster thereby making it an ideal location for placing a controller for the cluster. The centroid for each cluster can be determined by applying another cost function to measure intra-cluster edge lengths for all node pairs in a cluster (Block 311). The node with the lowest total or cumulative edge cost to each other node in a cluster is selected as the centroid]


24. Zhang and Siliquini create the network control system of claim 21, wherein the first set of network controllers comprises a single controller instance [par 0047, A balance property or requirement can also help provide balanced load and best resource utilization on the set of controllers. For example, if one controller in a best location is used to serve all the switches, it may easily create bandwidth bottlenecks. In describing the optimization process, the terminology of `cuts,` `inter-cluster edges` and `inter-site traffic` is used interchangeably].


25. Zhang and Siliquini demonstrate the network control system of claim 24, Zhang fail to show wherein the single controller instance is a controller computer that executes: a user interface for receiving the definition of the logical forwarding element; a virtualization application for translating the definition of the logical forwarding element into the first set of rules; and a control application for translating the first set of rules into the second set of rules.
 	In analogous Siliquini show wherein the single controller instance is a controller computer that executes: a user interface for receiving the definition of the logical forwarding element [par 0056, By defining a virtual circuit in this way and applying the switching element behaviours described above allows for virtual circuits to exhibit virtual circuit characteristics. Virtual circuit characteristics apply to virtual circuit flows and are defined in terms of a triplet]; a virtualization application for translating the definition of the logical forwarding element into the first set of rules; and a control application for translating the first set of rules into the second set of rules [par 0062,  0095, FIG. 5 shows the case where the service is between a single Circuit Client 500 (Client), in response to Service request 502, and Server 504, resulting in service delivery 506, such as with streaming video applications or network gaming applications. FIG. 6 shows the case where a Server 504 is used to establish a session(s) between two Circuit Clients (client A 600 and Client B 608) such as with IP telephony or video conferencing applications]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang and Siliquini because a system for provisioning a virtual circuit having a predetermined Quality of Service (QoS) within a packet network.


26. Zhang and Siliquini illustrate the network control system of claim 25, Zhang fail to show wherein: the control application uses a first rules engine to translate the definition of the logical forwarding element into the first set of rules; and the virtualization application uses a second rules engine to translate the first set of rules into the second set of rules.
 	In an analogous art Siliqiuni show wherein: the control application uses a first rules engine to translate the definition of the logical forwarding element into the first set of rules; and the virtualization application uses a second rules engine to translate the first set of rules into the second set of rules [par 0060, 0073, Circuit Domains A 200 and B 202 each encompass a set of switching elements 100 belonging to the subsets contained in the circuit domains 200, 202 and these will be controlled by a single CDM 104. The CDM 104 is responsible for resource allocation and virtual circuit set up and release within a single circuit domain and any outgoing inter-CDM links. Once the route is chosen, the Circuit Manager 300 is able to define the mappings at each switch along the virtual circuit's path. The Circuit Manager 300 is then required to specify a set of flow characteristics, one for each switching element on the chosen route. Flow characteristics specify the ingress and egress flow identifiers and information regarding the priority and policing of the virtual circuit packets]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang and Siliquini because a system for provisioning a virtual circuit having a predetermined Quality of Service (QoS) within a packet network.



27. Zhang and Siliquini disclose the network control system of claim 26, wherein the first and second rules engines are the same rules engine [par 0028, The embodiments described herein are related to the example of an OpenFlow based split architecture network, where a control platform (i.e., a set of controllers) controls the forwarding behavior of a set of simple forwarding engines, i.e., OpenFlow switches. A `set,` as used herein refers to any positive whole number of items, including one item].



29. Zhang and Siliquini define the network control system of claim 21, Zhang fail to show wherein a machine with a particular address is coupled to a particular logical port of the logical forwarding element, wherein the first set of rules comprises a first rule for logically forwarding a packet with a destination address that matches the particular address to the particular logical port.
 	In an analogous art Siliquini show wherein a machine with a particular address is coupled to a particular logical port of the logical forwarding element, wherein the first set of rules comprises a first rule for logically forwarding a packet with a destination address that matches the particular address to the particular logical port [par 0052- 0054, A set of flow characteristics that provides connectivity between the source and destination User Access Nodes 102. The flow characteristic associated with the switching element attached to the start point of the virtual circuit].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang and Siliquini because a system for provisioning a virtual circuit having a predetermined Quality of Service (QoS) within a packet network.


30. Zhang and Siliquin create the network control system of claim 29, Zhang fail to show wherein the second set of rules comprises a second flow entry for logically forwarding a packet that (i) is associated with the logical forwarding element and (ii) has a destination address matching the particular address, wherein the association of the packet with the logical forwarding element is based on a physical port at which a physical forwarding element receives the packet.
 	In an analogous art Siliquin show wherein the second set of rules comprises a second flow entry for logically forwarding a packet that (i) is associated with the logical forwarding element and (ii) has a destination address matching the particular address, wherein the association of the packet with the logical forwarding element is based on a physical port at which a physical forwarding element receives the packet [par 0055, A set of flow characteristics VC= that provides connectivity between the source and destination User Access Nodes 102. The flow characteristic associated with the switching element attached to the start point of the virtual circuit (i.e. FC.sub.1) must specify a policing rate RT other than null policing. Defining a set of flow characteristics in this way effectively pins the route of virtual circuit traffic flow and packets in that flow are processed with the appropriate priority and/or service class along the route]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang and Siliquini because a system for provisioning a virtual circuit having a predetermined Quality of Service (QoS) within a packet network.


31. Zhang and Siliquini convey the network control system of claim 30, Zhang fail to show wherein: the logical forwarding element is a first logical forwarding element; the third set of rules comprises a third rule for logically forwarding a packet that (i) is associated with a second logical forwarding element and the first logical forwarding element, and (ii) has a destination address matching the particular address; the association of the packet with the second logical forwarding element is based on the physical port at which the physical switching element receives the packet; the association of the packet with the first logical forwarding element is based on a logical port of the second logical forwarding element that corresponds to the physical port, and to which a particular port of the first logical forwarding element corresponds.
 	In an analogous art Siliquini the logical forwarding element is a first logical forwarding element; the third set of rules comprises a third rule for logically forwarding a packet that [par 0076, This virtual circuit was established by the Circuit Manager 300 by defining the IT.sub.source.fwdarw.IT.sub.destination mapping and configuring the switch elements' associated priority and policing settings], (i) is associated with a second logical forwarding element and the first logical forwarding element, and (ii) has a destination address matching the particular address; the association of the packet with the second logical forwarding element is based on the physical port at which the physical switching element receives the packet [par 0055, A set of flow characteristics that provides connectivity between the source and destination User Access Nodes 102. The flow characteristic associated with the switching element attached to the start point of the virtual circuit (i.e. FC.sub.1) must specify a policing rate RT other than null policing. Defining a set of flow characteristics in this way effectively pins the route of virtual circuit traffic flow and packets in that flow are processed with the appropriate priority and/or service class along the route. The route traverses m switching elements 1], the association of the packet with the first logical forwarding element is based on a logical port of the second logical forwarding element that corresponds to the physical port, and to which a particular port of the first logical forwarding element corresponds [par 0054, 0064, The mapping of a flow as it traverses from ingress to egress port in each switching element 100 permits aggregation of flows from different virtual circuits over selected links in the network. the association of the packet with the first logical forwarding element is based on a logical port of the second logical forwarding element that corresponds to the physical port, and to which a particular port of the first logical forwarding element corresponds].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang and Siliquini because a system for provisioning a virtual circuit having a predetermined Quality of Service (QoS) within a packet network.



32. Zhang and Siliquini define the network control system of claim 31, Zhang fail to show wherein the second logical forwarding element couples to (1) the first set of machines in the first domain and (11) the second domain.
 	In an analogous art Siliquini show wherein the second logical forwarding element couples to (1) the first set of machines in the first domain and (11) the second domain [par 0194, Upon receiving the virtual circuit request from the CC 108, the CNM 106 recognises that one virtual circuit endpoint is within circuit domain A 2202 and the other is within circuit domain B 2204. The CNM 106 is aware of the interconnecting links between circuit domains and upon choosing an appropriate link does the following].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang and Siliquini because a system for provisioning a virtual circuit having a predetermined Quality of Service (QoS) within a packet network.

33. Zhang and Siliquini teach the network control system of claim 21, wherein: the definition of the logical forwarding element is a logical control plane definition; the first set of rules are a first set of flow entries in a first logical forwarding plane layer; the second set of rules are a second set of flow entries in a second logical forwarding plane layer; and the third set of rules are a third set of flow entries in a physical control plane layer [Zhang par 0030, On one hand, the control plane information can be transmitted on a different path or even on a separated network. Thus, the reliability of the control plane in OpenFlow networks is no longer linked with the one of the data plane. It enables flexible control plane deployment and control-plane-driven data plane recovery mechanisms. Thus, the control plane can stay connected upon data plane failures. On the other hand, the partition between the controllers and the forwarding plane can have fatal impact on the network]. 



34. Zhang and Siliquini display the network control system of claim 21, Zhang fail to show wherein the logical forwarding element is a first logical switch having a plurality of logical ports to which the machines in the first and second sets of machines couple.
 	In an analogous art Siliquini show wherein the logical forwarding element is a first logical switch having a plurality of logical ports to which the machines in the first and second sets of machines couple [par 0064, The appropriate choice of these ingress and egress port mappings and the switching elements' ability to provide the mappings gives rise to the possibility of achieving a high grade of service (or low virtual circuit blocking probability) within the network.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang and Siliquini because a system for provisioning a virtual circuit having a predetermined Quality of Service (QoS) within a packet network.


35. Zhang and Siliquini provide the network control system of claim 34, Zhang fail to show wherein: a second logical switch defined for the first domain has a first set of logical ports to which the machines in the first set of machines couple; and a third logical switch defined for the second domain has a second set of logical ports to which the machines in the second set of machines couple.
	In an analogous art Siliquini show wherein: a second logical switch defined for the first domain has a first set of logical ports to which the machines in the first set of machines couple; and a third logical switch defined for the second domain has a second set of logical ports to which the machines in the second set of machines couple [par 0033, 0060, 0070, Typical IP networks consist of Routing Domains or subnets (or subnetworks). Each node or network element (whether they be switching elements or user access nodes) is defamed as belonging to a Routing Domain or subnet if they share a common portion of their IP address according to a subnet mask. Routers have the function of interconnecting Routing Domains.  The CNM 106 is aware of all Routing Domain links that interconnect circuit domains in the system and coordinates the CDMs 104 controlling the domains by establishing circuit segments across each domain. These interconnected segments form the end-to-end virtual circuit.]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang and Siliquini because a system for provisioning a virtual circuit having a predetermined Quality of Service (QoS) within a packet network.


36. Zhang and Siliquini reveal the network control system of claim 35, Zhang fail to show wherein: a first logical port in the first set of logical ports couples to the third logical switch; and a second logical port in the second set of logical ports couples to the second logical switch.
 	In an analogous art Siliquini show wherein: a first logical port in the first set of logical ports couples to the third logical switch; and a second logical port in the second set of logical ports couples to the second logical switch [par 0031, Switching elements 100 are devices that can be further characterised as a switch or a router. Switches deliver datagrams from one physical port to another without change to the datagram. An example of a switch switching element is an Ethernet switch. In contrast to switches, routers do not change the payload of a packet, instead routers deliver datagrams from one physical port to another by swapping the Media Access Control (MAC) address (or other identifier type) before emitting the datagram at the egress port]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang and Siliquini because a system for provisioning a virtual circuit having a predetermined Quality of Service (QoS) within a packet network.

Claim 22, 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al (U.S. Pub No. 2013/0024579 A1) in view of Siliquini et al. (U.S. Pub No. 2006/0291447 A1) in further view of Fulton et al. (U.S. Pub No. 2013/0058350 A1).


22. Zhang and Siliquni defines the network control system of claim 21, Zhang and Siliquini fail to show further comprising a third set of network controllers for (1) receiving a second portion of the second set of rules from the first set of network controllers and (ii) translating the second portion of the second set of rules into a fourth set of rules that are for distribution to a set of physical forwarding elements in the second domain managed by the third set of network controllers 
 	In an analogous art Srivastava show further comprising a third set of network controllers for (1) receiving a second portion of the second set of rules from the first set of network controllers and (ii) translating the second portion of the second set of rules into a fourth set of rules that are for distribution to a set of physical forwarding elements in the second domain managed by the third set of network controllers [claim 1, col 20, ln 6-17, Designation and updating may involve continuous real-time token passing of the type described above. When a group controller is designated as master, it may generate new group session keys as nodes join and leave multicast or broadcast groups, as shown by block 1016. When a new group session key is created by a group controller, that group controller distributes the new group session key to all other group controllers over the secure channel of the local network, as indicated by block. The method comprising the steps of: joining a first group controller to the plurality of group controllers in a local network; establishing a secure communication channel between the first group controller and a second group controller of the plurality of group controllers using a key exchange protocol; receiving a request to add or delete a network node of the secure multicast or broadcast group from a load balancer that is coupled to the plurality of group controllers; creating and storing a new group session key for each network node represented in each branch of the binary tree that is affected by adding or deleting the network node from the secure multicast or broadcast group; and distributing a group session key from a third group controller of the plurality of group controllers to the network]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang, Siliquni, and Sivastava because a method is provided for creating a secure multicast or broadcast group. 


28. Zhang and Siliquini The network control system of claim 21, Zhang and Siliquini fail to show wherein (i) the definition of the logical forwarding element, (ii) the first set of rules, and (iii) the second set of rules are each represented as different sets of nLog tables at the first set of network controllers.
 	In an analogous art Fulton show wherein (i) the definition of the logical forwarding element, (ii) the first set of rules, and (iii) the second set of rules are each represented as different sets of nLog tables at the first set of network controllers [par 0011, 0288, which are created from (1) logical switching configuration attributes, and (2) a set of properties associated with switching elements used by the system, to output tables. The content of these output tables are then transferred to the NIB elements. In some embodiments, the system uses a variation of the datalog database language, called nLog, to create the table mapping engine that maps input tables containing logical datapath data and switching element attributes to the output tables. Like datalog, nLog provides a few declaratory rules and operators that allow a developer to specify different operations that are to be performed upon the occurrence of different events]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang, Siliquini, and Fulton because the system of some embodiments uses a database table mapping engine to map input tables.


Claim 37-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al (U.S. Pub No. 2013/0024579 A1) in view of Siliquini et al. (U.S. Pub No. 2006/0291447 A1) in further view of Hoole et al. (U.S. Pub No. 2007/0239987 A1).


37.  Zhang and Silquini create the network control system of claim 21, Zhang and Siliquini fail to show wherein the first domain is located in a first datacenter and the second domain is located in a second, different datacenter.
 	In an analogous Hoole show wherein the first domain is located in a first datacenter and the second domain is located in a second, different datacenter [par 0024, 0062, a group of computing nodes internal to some defined boundary (e.g., nodes within a data center), such as due to an ability to obtain access to the data transmissions initiated by those computing nodes. In this example, the DTM System Manager 150 may maintain global state information for TM components in a number of data centers, such as the illustrated data center 100 and additional data centers 160]. 
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang, Siliquini, and Hoole because this would allow users to scenario where the line cards cannot be managed when there is a failure of the co-located controller.



38. Zhang and Silquini create the network control system of claim 37, Zhang and Siliqini fail to show wherein the first and second sets of network controllers are both located in the first datacenter.
 	In an analogous art Hoole show wherein the first and second sets of network controllers are both located in the first datacenter [par 0062, When the described techniques are used with a group of computing nodes internal to some defined boundary (e.g., nodes within a data center), such as due to an ability to obtain access to the data transmissions initiated by those computing nodes, the described techniques may also in some embodiments be extended to the edge of the defined boundary]. 
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang, Siliquini, and Hoole because this would allow users to scenario where the line cards cannot be managed when there is a failure of the co-located controller.


39. Zhang, Siliquini, and Hoole illustrate the network control system of claim 37, Zhang and Siliquini fail to show wherein the second set of network controllers is located in the first datacenter and the first set of network controllers is located external to both the first and second datacenters [Zhang, par 0029, 0039, There has been little or no work widely available that studies the problem of controller placement strategies in the split architecture network context. As a result, the placement of controllers has been arbitrary or based on guess work. Selecting the location for controller placement is not an easy task. One naive solution is to connect all controllers to all switches, forming a mesh. However, this will significantly increase the deployment cost and wiring complexity. A `centroid,` as discussed in greater detail herein below, is a node in a cluster with a most central location relative to the other nodes in the cluster thereby making it an ideal location for placing a controller for the cluster. The centroid for each cluster can be determined by applying another cost function to measure intra-cluster edge lengths for all node pairs in a cluster (Block 311)]. 
 	 
Claim 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al (U.S. Pub No. 2013/0024579 A1) in view of Siliquini et al. (U.S. Pub No. 2006/0291447 A1) in further view of Yamasaki et al. (U.S. Pub No. 2006/0069594 A1).


40. Zhang and Hoole define the network control system of claim 21, Zhang and Hoole fail to show wherein the first and second domains are both located in a same datacenter.
 	In an analogous art Yamasaki show wherein the first and second domains are both located in a same datacenter [par 0161, The wide-area configuration management system 605 includes wide-area configuration information control tables 904A and 904B of the data centers A and B (FIGS. 35 and 36), and the contents thereof include resource configuration information that respective local management domains including the data center A and the data center B provide].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang, Siliquini, and Yamasaki because to optimize: a configuration of a system resource to be provided next according to the system resource provided as a hosting environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468             
/KHALED M KASSIM/Primary Examiner, Art Unit 2468